Title: From John Adams to George Washington Adams, 17 November 1815
From: Adams, John
To: Adams, George Washington



Dear George—
Quincy Nov. 17th. 1815.

I have received your pleasing letter of Sept. 12. Your Situation is indeed delightful: But I hope you think more of the Musick of the Swan of Thames, than of the house of Dr Todd or the Miss Porters. Twickenham and Chiswick deserve your respect.
Richmond Hill is familiar to me. There I visited Governor Pounall and Mr Richard Penn. M.P. I rambled about the place and Saw its beauties. But I lived afterwards at Richmond Hill in New York a grander Scene of Nature and in many respects more elegant.
Windsor you ought to visit, at once the Monarchs and the Muses Seats. You ought to see it, if it were only to interest you more and Sharpen your Taste for Popes Windsor Forest.
There is however, no End in visiting the Glories of England, in her Gentlemens Seats in the Country. The Gardens, the pleasure grounds, the ornamented Farms, the cultivation of the grounds, exceed every thing in Europe. Nevertheless, take this Truth along with your Admiration. The owners of these enchanting Scenes take little Satisfaction in them. Watering Places Horse Races &c have more Charms. These Paradises are Sometimes, though by their philosophical Proprietors, to be pretty Baubles fit to be played away at a Game of Cards. I visited many of these Masterpieces of Art, Taste and Expence. Paine’s Hill, the Wobourn Farm, the Lesscaus Hagley, The Marlborough Farm at Blenheim, the Seat of Lord Peters in Essex, Lord Edgcomes Seat by Plymouth and many others, And above all Stow the Seat of the Marquis of Buckingham. I was fascinated with Admiration: but in the End I was wearied disgusted, with the endless Repetition of Artificial Magnificence and Expence. The surface of this Earth, is not our permanent Abode, and however We may refine, decorate and polish it, can never give Us Satisfaction. All the Pleasures of Agriculture and Horticulture may be found on 100 Acres as well as upon 10,000.
Make yourself Master of Greek and you will derive more comfort more pleasure more real happiness and Solid Glory from that Language than you could from the Possession of Chantilly or Stow. For the truth of this I believe I might appeal to the best Judges in the World, the Three Grenvilles.
In order to acquire this previous Blessing begin at the beginning; conquer your indolence write down every letter of the Alphabet and every abbreviated Character, and write Copy after copy till you make yourself Master of every letter and every Character, and can read them and write them as easily and familiary as your English Letters. It is really Shamefull, that at your Age and with your Advantages you Should be So Superficial as you are in Greek and Latin. You have now, the greatest of all possible Advantages in the Instructions of your Father; and if you do not profit by it effectually, you will deserve no favour from your Friends, who have a Right to demand of you, a close Application to your duty. Your time will be better employed at present, upon the learned Languages than in reading Marshall or Robertson, who will divert your attention from your proper Studies and perhaps give you incorrect Ideas of the History both of Scotland and America.
I am, my dear child with more Solicitude for your good Conduct than you / can imagine, your ever affectionate
A.